DETAILED ACTION
	This communication is a first Office Action Non-Final rejection on the merits. Claims 1-20 as originally filed are pending and have been considered below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least the first panel comprises a first wood sheet positioned between the first batting material and the second board, and wherein the first wood sheet and the second board extend through the first floor board area to the foundation of the building” of claim 7 and the “a second wood sheet positioned on a side of the second board opposite the first wood sheet, and wherein the first wood sheet, the second board, and the second wood sheet extend through the first floor board area to the foundation of the building” of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

	
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the limitation “the first panel further comprises a second wood sheet positioned on a side of the second board opposite the first wood sheet, and wherein the first wood sheet, the second board, and the second wood sheet extend through the first floor board area to the foundation of the building” would overcome the prior art rejection since such a modification to include a second wood sheet positioned on a side of the second board opposite the first wood sheet, and wherein the first wood sheet, the second board, and the second wood sheet extend through the first floor board area to the foundation of the building would require impermissible hindsight reconstruction.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claim(s) 1-7, 9, 10, and 14-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Guardiani (U.S. Patent No. 4,485,598) in view of Lafrance (U.S. Patent No. 6,209,282), and further in view of Morrell (U.S. Patent No. 2,261,480).
As per claim 1, Guardiani teaches a building (abstract) comprising (i) a first floor (lowest floor 5; figure 11) comprising a first room (left room), a second room (right room), and a first wall system (wall between left and right rooms) positioned between the first room and the second room (figure 11); (a) a first panel (left panel between the first and second rooms [not labeled]; figure 11) and (b) a second panel (right panel between the first and second rooms [not labeled]; figure 11); (ii) a foundation (2’); and (iii) a first floor board area (area at lowest floor 5) positioned between the first floor and the foundation (figure 11), and a gap (23) is positioned between the first panel and the second panel forming an open space between the first panel and the second panel (figure 11).
Guardiani fails to disclose the first wall system comprising: the first panel comprising a first batting material positioned between a first board and a second board, the first board facing an interior of the first room; and the second panel comprising a second batting material positioned between a third board and a second board, the third board facing an interior of the second room and the fourth board facing the second board of the first panel; and wherein the second board and the fourth board extend through the first floor board area to the foundation of the building.
Lafrance discloses a building structure (abstract) wherein the first panel comprising a first batting material (annotated figure 26) positioned between a first board 
Therefore, from the teaching of Lafrance, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the building of Guardiani such that the first wall system comprising: the first panel comprising a first batting material positioned between a first board and a second board, the first board facing an interior of the first room; and the second panel comprising a second batting material positioned between a third board and a second board, the third board facing an interior of the second room and the fourth board facing the second board of the first panel; and wherein the second board and the fourth board extend through the first floor board area to the foundation of the building, as taught by Lafrance, in order to improve noise insulation between adjacent rooms.

Morrell discloses a building structure (title) comprising at least one mineral wool board (col. 2, lines 20-25).
Therefore, from the teaching of Morrell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified building of Guardiani such that at least one of the second board and the fourth board comprises at least one mineral wool board, as taught by Morrell, in order to further improve noise insulation between adjacent rooms.
As per claim 2, Guardiani teaches an additional board (board [not labeled] between the left and right panels) is mounted in a portion of the gap between the second board and the fourth board in the first floor board area (figure 11).
As per claim 3, Guardiani fails to disclose the additional board is a mineral wool board.
Morrell discloses a building structure (title) comprising at least one mineral wool board (col. 2, lines 20-25).
Therefore, from the teaching of Morrell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified building of Guardiani such that the additional board is a mineral wool board, as taught by Morrell, in order to further improve noise insulation between adjacent rooms.
As per claim 4, Guardiani as modified in view of Lafrance discloses the first panel and the second panel further comprise studs (annotated figure 26 of Lafrance) 
As per claim 5, Guardiani as modified in view of Lafrance discloses end portions of the studs extend vertically within a thickness of the first and second batting materials (it is understood that end portions of the studs would extend vertically within a thickness of the first and second batting materials; figure 11 of Lafrance).
As per claim 6, Guardiani as modified in view of Lafrance discloses the studs are formed from lumber (col. 3, lines 20-25 of Lafrance).
As per claim 7, Guardiani as modified in view of the figure 26 embodiment of Lafrance fails to disclose at least the first panel comprises a first wood sheet positioned between the first batting material and the second board, and wherein the first wood sheet and the second board extend through the first floor board area to the foundation of the building. However, the figure 20 embodiment of Lafrance discloses a first wood sheet (14 - on either side of stud 11; figure 20 of Lafrance) positioned between the first batting material and the second board (when added to the figure 26 embodiment of Lafrance, the first sheet would be positioned between the first batting material and the second board), and wherein the first wood sheet and the second board extend through the first floor board area to the foundation of the building (in the combination, it is understood that the first wood sheet and the second board of Lafrance would extend through the first floor board area to the foundation of the building of Guardiani). 
As per claim 9, Guardiani teaches a second floor (second level floor 5; figure 11) and a second floor board area (area at second floor 5) positioned between the first floor 
As per claim 10, Guardiani teaches the second floor comprises a second wall system that is the same as the first wall system (figure 11).
As per claim 14, Guardiani as modified in view of Lafrance discloses the first board is attached directly to a first side of at least two studs that-extend vertically within the thickness of the first batting material (as illustrated, the first board is attached directly to a first side of at least two studs that-extend vertically within the thickness of the first batting material at 14; figure 26 of Lafrance) and the second board is attached directly to a second side of the at least two studs that extend vertically within the thickness of the first batting material (figure 26 of Lafrance).
As per claim 15, Guardiani as modified in view of Lafrance discloses the third board is attached directly to a first side of at least two studs that extend vertically within the thickness of the second batting material (as illustrated, the third board is attached directly to a first side of at least two studs that-extend vertically within the thickness of the first batting material at 14; figure 26 of Lafrance) and the fourth board is attached directly to a second side of the at least two studs that extend vertically within the thickness of the second batting material (figure 26 of Lafrance).
As per claim 16, Guardiani as modified fails to disclose the second board and the fourth board both comprise mineral wool boards.

Therefore, from the teaching of Morrell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified building of Guardiani such that the second board and the fourth board both comprise mineral wool boards, as taught by Morrell, in order to further improve noise insulation between adjacent rooms.
As per claim 17, Guardiani as modified in view of Morrell discloses the mineral wool board comprises a binder and inorganic fibers (col. 2, lines 20-25).
As per claim 18, Guardiani as modified in view of Morrell discloses the inorganic fibers are derived from stone, slag, glass, or a combination thereof (glass; col. 2, lines 20-25).
With regards to the limitation that the inorganic fibers are derived from stone, slag, glass, or a combination thereof, etc., the examiner would like to point out that these limitations are drawn to the method or process of forming the product. Therefore, since this claim is an apparatus claim, the prior art only needs to show the final product. Thus, since Guardiani as modified teaches all of the structural limitations of the claim, the claim stands rejected.  See MPEP 2113.
As per claim 19, Guardiani as modified fails to disclose the first board and the third board comprise a drywall/gypsum board, a mineral wool board, or a combination thereof.
Morrell discloses a building structure (title) comprising a drywall/gypsum board, a mineral wool board, or a combination thereof (col. 2, lines 20-25).

As per claim 20, Guardiani as modified fails to disclose at least one of the first batting material and the second batting material comprises mineral wool fibers.
Morrell discloses a building structure (title) comprising mineral wool fibers (col. 2, lines 20-25).
Therefore, from the teaching of Morrell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified building of Guardiani such that at least one of the first batting material and the second batting material comprises mineral wool fibers, as taught by Morrell, in order to further improve noise insulation between adjacent rooms.

Claim(s) 11-13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Guardiani (U.S. Patent No. 4,485,598) in view of Lafrance (U.S. Patent No. 6,209,282), and further in view of Nelsson (U.S. Patent No. 3,305,993) and further in view of Trannoy (U.S. Patent No. 3,986,306).
As per claim 11, Guardiani teaches an attic (it is understood that the top floor is capable of functioning as an attic) but fails to disclose a plurality of trusses, wherein an additional mineral wool board is attached to at least one side of each truss.

Therefore, from the teaching of Trannoy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified building of Guardiani to include a plurality of trusses, wherein an additional mineral wool board is attached to at least one side of each truss, as taught by Trannoy, in order to further provide insulation between the top floor and the roof of the building to conserve energy.
As per claim 12, Guardiani as modified in view of Trannoy discloses a first wood sheet (29a of Trannoy) is positioned between each truss (col. 3, lines 10-15 of Trannoy) and the additional mineral wool board (figure 7 of Trannoy).
As per claim 13, Guardiani as modified in view of Trannoy discloses a second wood sheet (29 of Trannoy) is positioned on a side of the additional mineral wool board (col. 3, lines 10-15 of Trannoy) opposite the first wood sheet (figure 7 of Trannoy).


    PNG
    media_image1.png
    405
    777
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited patents listed on the included form PTO-892 further show the state of the art with respect to building constructions in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        	/BASIL S KATCHEVES/           Primary Examiner, Art Unit 3633